DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 8, 10-13 are allowed for the reasons set forth by applicant in the response of 7/20/2020.   The prior art of record does not show the pressure distribution including a two-dimensional array of pressure measurements indicating a local pressure generated by a compressive force exerted from a localized region of the object as claimed in independent claims 1, 5, 8, and 12.
While the Syao reference (U.S. Publication 2015/0064298) shows a 3D printing tank with photo curing liquid polymer, an extraction plate, flexible membrane, and height adjustor as claimed, the reference does not show the pressure concepts including a compressive force.
U.S. Patent Publication 2015/0246487 to El-Siblani shows a process for producing a 3D object with a sensor array for pressure sensing but does not show that this pressure array is on a “radiation-transparent backing member sealing the tank opening” nor that the pressure distribution is received from this backing member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746.  The examiner can normally be reached on M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL D MASINICK/Primary Examiner, Art Unit 2117